Citation Nr: 1342451	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-04 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an inguinal hernia.

2.  Entitlement to an initial evaluation in excess of 10 percent for gastroresophageal reflux disease (GERD).

3.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to December 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A March 2012 rating decision denied entitlement to service connection for an inguinal hernia.  An April 2011 rating decision granted service connection for GERD and a right shoulder disability and assigned a noncompensable evaluation.  A June 2013 rating decision granted a 10 percent evaluation for both disabilities.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for an inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's GERD is manifested by heartburn, reflux, and regurgitation.

2.  The Veteran's right shoulder disability is manifested by subjective complaints of pain and objective limitation of flexion to 155 degrees, with pain, and abduction to 80 degrees, with pain.





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7399, 7346 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 471a, Diagnostic Codes 5019, 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Prior to the initial rating decision in this matter, the Veteran was informed of all five elements of service connection, given examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of his and VA's respective responsibilities for obtaining such evidence.  Therefore, the duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  

The Veteran was afforded a VA medical examination most recently in April 2013 to determine the severity of his GERD and right shoulder disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), the Court further clarified the regulation and DeLuca and stated that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and is, therefore, alone not grounds for entitlement to a higher disability rating. 

The Veteran's GERD has been rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346 for a hiatal hernia.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under Diagnostic Code 7346 a 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Veteran's shoulder disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5019 for limitation of motion of the arm and bursitis.  Under Diagnostic Code 5201 a 20 percent evaluation is warranted for limitation of motion of the major arm at shoulder level.  A 30 percent evaluation is warranted for limitation of motion of the major arm to midway between the side and shoulder level.  A 40 percent evaluation is warranted for limitation of motion of the major arm to 25 degrees from the side.

In an August 2010 service treatment record the Veteran had right shoulder flexion to 140 degrees with abduction to 120 degrees.  Other range of motion was within normal limits.  In October 2010 he reported his shoulder pain was less frequent and less severe.  He had flexion and abduction to 160 degrees.

A November 2010 MRI revealed right shoulder impingement.  There was no evidence of tendinopathy, tendon tear, or internal derangement.  There was mild osteophyte formation.  See also July 2010 x-ray showing small acromial spur.  
The Veteran was afforded a VA examination in December 2010.  He reported reflux, but no dysphagia.  There was no vomiting or nausea reported.  He was taking Zantac to help his symptoms.  

At his December 2010 VA examination the Veteran also reported shoulder pain.  He had flexion and abduction to 170 degrees with internal and external rotation to 90 degrees.  X-rays were normal.

Post-service September 2011 treatment records noted the Veteran's complaints of constant right shoulder pain.  April 2012 treatment records revealed heartburn.  The Veteran also reported epigastric pain related to his reflux.  The examiner noted it was controlled completely with prescription medication.

Also in April 2012 the Veteran reported that for the past 2 years he had been treating his right shoulder pain with physical therapy and Osteo Bi-Flex.  It worsened with motion.  The x-ray was unremarkable, but there was some impingement syndrome noted.

The Veteran was afforded a VA examination in April 2013.  He reported reflux which occurred mostly in the evening.  He was taking continuous medication for this condition.  He also experienced heartburn and regurgitation.  There was no esophageal stricture, spasm, or acquired diverticulum.  There was no evidence of GERD per the physical examination and barium swallow.  He had a normal upper gastrointestinal examination.

In April 2013 he was also afforded a VA examination for his shoulder.  He reported pain in his right shoulder when using movements trying to lift with his arms outstretched.  He also could not lie on his right shoulder at night.
He had flexion to 155 degrees, with pain, abduction to 155 degrees, with pain, and external and internal rotation to 80 degrees, with pain.  There was no change in range of motion results on repetitive testing.

The Veteran also had localized tenderness or pain on palpation of joints/soft tissue/biceps of the right shoulder.  He also had guarding of the right shoulder.  He had normal muscle strength and no evidence of ankylosis.

He had a positive Hawkins' Impingement Test, positive empty can test, positive external rotation/infraspinatus strength test, positive lift off subscapularis test, and positive cross body adduction test.  He also had an acromial spur of the right shoulder.  X-rays revealed degenerative or traumatic arthritis of the right shoulder.

After reviewing the claims file, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his GERD or right shoulder disability.  The evidence does not reveal that the Veteran has substernal or arm or shoulder pain productive of considerable impairment of health, which corresponds to his GERD.  To the contrary, at his April 2013 VA examination he denied substernal or arm pain.  The evidence also does not reveal that the Veteran has limitation of motion to shoulder level or less. 

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disabilities in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that warrants the assignment of the ratings discussed above.  See 38 C.F.R. § 4.7.

The Board has also considered whether a higher evaluation is warranted based on functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare ups.  The December 2010 VA examiner noted there was no functional impairment due to weakness, stiffness, deformity, instability, locking, or lack of endurance.  The April 2013 VA examiner noted that the Veteran's functional loss included less movement than normal and pain on movement for the right shoulder.  Even taking the Veteran's pain into account, it does not constitute the severity of symptoms necessary for an increased rating and is contemplated by the current diagnostic code rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  There is no evidence which would warrant a higher evaluation for functional impairment.

As the Veteran has not been diagnosed with any other gastrointestinal disorder, no other diagnostic codes are applicable in the present case.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348.  The Veteran's right shoulder does not reveal impairment of his humerus, which could warrant a separate, or higher, evaluation.  

In addition to the medical evidence, the Board has considered the statements of the Veteran in support of his claims.  The Veteran, as a layman, is competent to report on that as to which he has personal knowledge, such as pain, reflux, and regurgitation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since the allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his GERD and right shoulder disability in relation to the applicable rating criteria.  An examiner, including the VA compensation examiners, takes into consideration the Veteran's subjective complaints and objective findings in determining the overall severity of these disabilities.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

As such, the Board finds that the criteria for a higher evaluation for the Veteran's GERD and right shoulder disability have not been met at any point during the appeal period.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the claims for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his GERD and right shoulder disability are considered under the appropriate diagnostic code.  His primary symptoms are reflux, heartburn, regurgitation pain, and limitation of motion.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.  

As the assigned schedular evaluation for the service-connected disabilities is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  At his April 2013 examination he specifically denied losing time from work due to reflux or shoulder disorders.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for GERD is denied.

Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability is denied.


REMAND

In a March 2012 rating decision the RO denied entitlement to service connection for an inguinal hernia.  The Veteran submitted a timely notice of disagreement.  See July 2012 statements.  The RO has not issued a statement of the case on this claim.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the claim of entitlement to service connection for an inguinal hernia.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


